Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Applicants set forth claims to methods for forming polyisocyanurates comprising rigid foams that experience good processing effects associated with realized cream times in excess of 35 seconds.  The prior art is insufficient in its teaching or fair suggestion of methods for forming polyisocyanurate rigid foams having densities as claimed and formed from compositional mixtures as claimed, including the use of water as blowing agent and trimerization catalyst to the degree(s) required by the claims, in accompaniment with the realization of these cream times as defined by the claims.
As to the restriction requirement mailed 10/14/21, the election without traverse dated 12/13/21 is acknowledged.  As all remaining claims are directed towards the elected invention, all claims are now allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765